Title: To George Washington from Burgess Ball, 21 January 1794
From: Ball, Burgess
To: Washington, George


          
            Dear sir,
            Leesburg [Va.] 21st Jany 179[4].
          
          I wrote you on the 17th ult: which I hope you recd—We have been obliged to Inoculate
            our family, White & Black, all of whom, (except one old woman not much less than 100
            Years, who died) thank God, are at length over it. I mention
            this as some appology for my not havg yet totally finished gettg the Buck wheat.
          None is yet gone to Mt Vernon, but tomorrow I intended commencg that Bussiness—I have
            got abt 425 Bush: & expect to get the Ballance this Week—To make sure, I have taken
            it all from the places where I bot it, and deposited it in my mill, from whence I shall
            haul it with my own waggons. The Post from hence goes only every
            other Tuesday, which keeps us here much in the Dark for News.
          A rain havg fallen last night, wch it seems has made the road very bad, I fear we can’t
            haul for some days. Wishg you & yours all happiness Im Dr sir, with the highest
            Esteem yr mo: obt st
          
            B. Ball
          
        